Citation Nr: 1746875	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  10-32 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for irritable bowel syndrome, also claimed as stomach problems.

2.  Entitlement to service connection for generalized anxiety disorder with depression.

3.  Entitlement to service connection for dermatographia.

4.  Entitlement to service connection for an unspecified degenerative disc disease.

5.  Entitlement to service connection for vertigo.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for an unspecified memory loss.

8.  Entitlement to service connection for chronic fatigue syndrome.

REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to November 1991.  

This matter is before the Board of Veterans Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.   

In July 2017, the Veteran withdrew his request to testify before a Veterans Law Judge (VLJ).  He requested that the record remain open for 60 days for additional development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran filed his initial claims for service connection in August 2007.  He alleged exposure to environmental hazards while on active duty, including taking nerve agent pills that were not FDA approved, exposure to depleted uranium, and exposure to oil fires without manifestation of a specified disability.  

For disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation as provided in this subchapter, but no compensation shall be paid if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A.  § 1110 (West 2014); see also 38 C.F.R. § 3.303 (2016).

For a Veteran who had active service in the Southwest Asia theater of operations during the Persian Gulf War (a Persian Gulf veteran), presumptive service connection may be established for a qualifying chronic disability, which specifically includes a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as fibromyalgia.  See 38 U.S.C.A. §§ 1117, 1118 (West 2014); 38 C.F.R. § 3.317 (2016).

Here, the Veteran's DD-214 for his period of active service noted that he received the Southwest Asia Service Medal and Kuwait Liberation Medal, in addition to his corroborating lay statements.

The Veteran underwent a Persian Gulf examination in June 2001.  His chief complaints were muscle cramps since 1995, memory loss since 1991, dizziness since 1990, and diarrhea since 1991.  The VA examiner recommended that the Veteran receive follow-up psychological and gastrointestinal examinations.  

In August 2008, the RO granted service connection for irritable bowel syndrome (IBS), also claimed as stomach problems.  The RO assigned a ten percent rating.  The RO denied all of his other claims for service connection.  In July 2009, Veteran appealed this initial 10 percent compensable rating along with the denial of service connection for his other claims.  

The Veteran was subsequently afforded an August 2014 VA intestinal examination.  He reported episodes of cramping and bloating about twice monthly.  He noted diarrhea, and sometimes alternating constipation, abdominal distension, and nausea. He also noted occasional episodes of bowel disturbance.  He had not suffered weight loss or malnutrition.

A subsequent September 2014 rating decision denied a rating in excess of ten percent for IBS.  This rating was based on moderate symptoms, including alternating diarrhea and constipation.  In October 2014, the Veteran filed his notice of disagreement with this rating decision.

In September 2017, the Veteran submitted an additional medical opinion concerning the Veteran's generalized anxiety disorder with depression.  In part, the medical opinion concludes that the Veteran should have previously been referred for a VA psychological examination.      

In September 2017, the Veteran submitted additional argument, requesting VA examinations for all of his claims.  The Veteran argues that his August 2014 intestinal VA examination is old at this point, and that it does not reflect the current severity of his symptoms.  In addition, the Veteran's representative requests VA examinations for his non-service connected claims, which had previously been denied without affording the Veteran any VA examinations.  

Resolving all doubt in favor of the Veteran and in view of the Veteran's contentions, a new contemporary gastrointestinal VA examination is necessary so that the current state of the Veteran's disability can adequately be evaluated.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (requiring a new examination where the claimant asserts that a disability has increased in severity since the time of the last VA examination) see also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).  

In addition, the Board concurs that further VA examinations are needed to adequately evaluate the state of the Veteran's other claimed disabilities.  See 38 C.F.R. § 3.326 ("Where there is a claim for disability compensation or pension but medical evidence accompanying the claim is not adequate for rating purposes, a Department of Veterans Affairs examination will be authorized.")  Consequently, a remand for additional development is necessary. 

Accordingly, the case is REMANDED for the following actions:

1.  If the Veteran identifies other evidence, obtain
updated copies of the Veteran's VA treatment records and any new private medical records, and associate them with the Veteran's claims folder.  

2.  Schedule the Veteran for a VA examination to
determine the current severity of his service-connected IBS.  The claims file should be made available to the VA examiner.  The examiner must make all findings relative to rating the Veteran's IBS, to include fully describing the symptoms of this disability. The RO or Appeals Management Office (AMO) should ensure that the examiner provides all information required for rating purposes.

3.  Schedule the Veteran for VA examinations by 
appropriate examiners to determine the nature and etiology of the Veteran's generalized anxiety order with depression, dermatopgraphia, unspecific degenerative disc disease, vertigo, headaches, unspecififed memory loss, and chronic fatigue symdrome.  The claims file must be reviewed in conjunction with the VA examinations.

For each diagnosed disability and/or disability due to undiagnosed illness, the examiner is to answer whether it is at least as likely as not (a 50 percent or greater probability) that the disability was incurred in or is otherwise related to the Veteran's active military service.

The examiner should provide a rationale for all opinions expressed. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

4. After completing the above, and any other necessary 
development, the claims remaining on appeal must be readjudicated in light of all pertinent evidence and legal authority.   If any benefits sought are not granted, issue the Veteran and his attorney an appropriate supplemental statement of the case (SSOC).  The Veteran must then afforded the appropriate time period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


